Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: at line 7, it is suggested to insert the article --a-- before the phrase “selected one of the first location and second location” to improve clarity.
Claim 3 is objected to because of the following informalities: at line 1, it is suggested to replace the article “a” --the-- in the claim term “a hole” to avoid a double inclusion issue.
Claim 8 is objected to because of the following informalities: at line 5, it is suggested to replace the article “a” --the-- in the claim term “a magnetic field” to avoid a double inclusion issue.
Claim 13 is objected to because of the following informalities: at line 3, it is suggested to replace the article “a” --the-- in the claim term “a substantially straight flux line” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the boring tool” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “the boring tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “the measured angle” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends on claim 13 instead of claim 12 to provide proper antecedent basis.
Claim 14 recites the limitation “the measured angle of the measured angle of the substantially straight flux line” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 12-14, 16, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al US4646277.
Regarding independent claim 1, Bridges discloses, in Figures 1-4,
A method (Bridges; Fig. 1-4), comprising: generating a magnetic field comprising flux lines (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”) at a first location (Bridges; input pit 34); receiving the magnetic field at a second location (Bridges; output pit 36) spaced apart from the first location; orienting the magnetic field such that the flux lines are substantially straight at the second location (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”); at selected one of the first location and second location, determining a straight line path to the unselected one of the first location and second location using the flux lines (Bridges; Fig. 1; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”); and boring a hole along the straight line path (Bridges; Fig. 1).

Regarding claim 2, Bridges discloses The method of claim 1 in which: the step of orienting the magnetic field comprises: positioning a transmitter  (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”) of the magnetic field; determining a flux angle (Bridges; Fig. 3; col. 4:53-55 angle “A”) at the second location; transmitting the flux angle at the second location to the first location (Bridges; Fig. 1; the unlabeled line that communicatively connects the sensing assembly 46 with the controller 30); and repositioning the transmitter of the magnetic field (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”).

Regarding claim 3, Bridges discloses The method of claim 2 in which the step of boring a hole begins at the first location (Bridges; Fig. 1).

Regarding claim 5, Bridges discloses The method of claim 1 wherein the magnetic field is generated at a transmitter, the method further comprising: mounting the transmitter to a boring tool (Bridges; Fig. 1; electromagnetic source 44 is mounted to the horizontal boring tool 16).

Regarding independent claim 8, Bridges discloses the invention substantially the same as described above in reference to independent claim 1, and
A method (Bridges; Fig. 1-4) comprising: at a first location (Bridges; input pit 34), providing a piercing tool (Bridges; Fig. 1; horizontal boring tool 16); at a second location (Bridges; output pit 36), spaced apart from the first location, providing a receiver (Bridges; sensing assembly 46); pairing a transmitter (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”) of a magnetic field to the piercing tool; emitting a magnetic field from the transmitter (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”); and aligning the transmitter and receiver such that flux lines of the magnetic field received at the receiver are oriented in a substantially straight line (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”).

Regarding claim 9, Bridges discloses The method of claim 8 further comprising: boring a hole with the piercing tool along the substantially straight line (Bridges; Fig. 1).

Regarding claim 10, Bridges discloses The method of claim 9 further comprising: while boring the hole with the piercing tool: measuring deviations from the substantially straight line; and correcting a path of the piercing tool in response to a measured deviation from the substantially straight line (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”).

Regarding claim 12, Bridges discloses The method of claim 8 wherein the step of aligning the transmitter and receiver comprises: orienting the transmitter along an estimated bore path line; receiving the emitted magnetic field at the receiver; and orienting the receiver to detect a substantially straight flux line (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”).

Regarding claim 13, Bridges discloses The method of claim 12, wherein the step of aligning the transmitter and receiver further comprises: if a substantially straight flux line is detected (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”), transmitting the measured angle of the substantially straight flux line from the second location to the first location (Bridges; Fig. 1; the unlabeled line that communicatively connects the sensing assembly 46 with the controller 30).

Regarding claim 14, Bridges discloses The method of claim 13 (see the assumption relating to the 35 USC rejection above), wherein the step of aligning the transmitter and receiver further comprises: if no substantially straight flux line is detected at the receiver, reorienting the transmitter and receiver until a substantially straight flux line is detected at the receiver (Bridges; Fig. 1-4; col 4:42-50 “the tool move toward the sensing assembly 46 keeping the sensing assembly on a given line of flux 60” and “the tool 16 will hone in on the sensing assembly 46 and get back on course”); thereafter, transmitting the measured angle of the measured angle of the substantially straight flux line from the second location to the first location (Bridges; Fig. 1; the unlabeled line that communicatively connects the sensing assembly 46 with the controller 30).

Regarding claim 16, Bridges discloses Regarding claim 14, The method of claim 8 in which the transmitter is disposed within a beacon housing in line with the piercing tool (Bridges; Fig. 1; electromagnetic source 44 is internally disposed within the beacon housing of the boring tool assembly that that is coupled in line with the horizontal boring tool 16).

Regarding claim 18, Bridges discloses The method of claim 8 further comprising: transmitting a measured angle (Bridges; Fig. 3; col. 4:53-55 angle “A”) of the substantially straight line from the second location to the first location via a wireline (Bridges; Fig. 1; the unlabeled line that communicatively connects the sensing assembly 46 with the controller 30).

Regarding independent claim 20, Bridges discloses the invention substantially the same as described above in reference to independent claims 1 and 8, and
A method (Bridges; Fig. 1-4) comprising: generating a magnetic field at a first location (Bridges; input pit 34) with a transmitter (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”); detecting the magnetic field at a second location (Bridges; output pit 36) with a receiver (Bridges; sensing assembly 46); orienting the transmitter and the receiver to generate a straight line path between the first location and the second location using a substantially straight flux line within the magnetic field (Bridges; Fig. 1-4; col. 3:31-33 electromagnetic source 44 for generating alternating magnetic flux; col. 3:36-56 the alternating magnetic field “produces lines of magnetic flux”); and with a piercing tool (Bridges; Fig. 1; horizontal boring tool 16), opening a bore hole extending between the first location and the second location (Bridges; Fig. 1).

Regarding claim 21, Bridges discloses The method of claim 20 in which the piercing tool begins opening the bore hole from the first location (Bridges; Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al US4646277 in view of Chandrakumar et al. US6504367.
Regarding claim 4, Bridges discloses the invention substantially the same as described described above and The method of claim 2 further comprising: at the first location; to the flux angle; and repositioning the transmitter of the magnetic field using (Bridges; Fig. 1).
Bridges does not disclose providing a protractor at the first location; setting the protractor to the flux angle; and repositioning the transmitter of the magnetic field using the protractor.
Chandrakumar teaches providing a protractor; setting the protractor to the flux angle; and repositioning using the protractor (Chandrakumar; col. 4:13-15 using a goniometer/protractor to orient/position a sample; col. 4:58-60; col. 5:15-17 reorienting the sample using a manual goniometer/protractor).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Bridges to include the goniometer/protractor as taught by Chandrakumar for the purpose of providing the desired position of the transmitter to guide the drilling tool to provide an additional/redundant means for verifying the desired drilling angle.

Regarding claim 6, modified Bridges teaches the invention substantially the same as described above, and The method of claim 4 further comprising: after determining the straight line path and before boring the hole, removing the transmitter from the boring tool (Chandrakumar; col. 4:13-15 using a goniometer/protractor to orient/position a sample; col. 4:58-60; col. 5:15-17 reorienting the sample using a manual goniometer/protractor; the manual goniometer/protractor would necessarily be removed prior to drilling since it is not attached to the drilling assembly).

Regarding claim 7, modified Bridges teaches the invention substantially the same as described above, and The method of claim 4 in which the transmitter is internally disposed within the boring tool (Bridges; Fig. 1; electromagnetic source 44 is internally disposed within the housing of the boring tool assembly that comprises all of the downhole boring components including the horizontal boring tool 16 that are positioned between pits 34 and 36).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al US4646277 in view of foreign patent document Scopes et al. GB2488026.
Regarding claim 11, Bridges discloses the invention substantially the same as described described above, and The method of claim 8 further comprising: placing the piercing tool; and aligning such that the piercing tool is oriented along the substantially straight line (Bridges; Fig. 1).
Bridges is silent regarding placing the piercing tool in an alignment cradle; and aligning the alignment cradle such that the piercing tool is oriented along the substantially straight line.
Scopes teaches placing the piercing tool in an alignment cradle; and aligning the alignment cradle such that the piercing tool is oriented (Scopes; Fig. 1-4; page 3:9-15 cradle that holds a drilling mole in which the cradle has angle-adjustment means; page 5:9-14; page 5:24-26 refining the angle/direction of cradle alignment).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Bridges to include the alignment cradle as taught by Scopes for the purpose of providing the desired position/alignment of the piercing tool to guide the piercing/drilling tool for drilling at the desired drilling angle.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al US4646277 in view of Sugiyama et al. US10215604.
Regarding claim 15, Bridges discloses the invention substantially the same as described described above, and The method of claim 8 in which the transmitter is mounted to the piercing tool with (Bridges; Fig. 1).
Bridges does not disclose in which the transmitter is mounted to the piercing tool with a magnetic bracket.
Sugiyama teaches in which the transmitter is mounted with a magnetic bracket (Sugiyama; Fig. 5E; col. 12:40-45 magnetic mounting bracket 3105 for the purpose of providing “a magnetic flux path to enhance permeance of the magnetic circuit”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the mounting method as taught by Bridges to include a magnetic bracket as taught by Sugiyama for the purpose of providing “a magnetic flux path to enhance permeance of the magnetic circuit” (Sugiyama; Fig. 5E; col. 12:40-45 magnetic mounting bracket 3105 for the purpose of providing “a magnetic flux path to enhance permeance of the magnetic circuit”).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al US4646277 in view of Lubrecht et al. US20180209261.
Regarding claim 17, Bridges discloses the invention substantially the same as described described above, and The method of claim 8 in which the transmitter is from the piercing tool at a orientation (Bridges; Fig. 1).
Bridges is silent regarding the transmitter is offset from the piercing tool at a parallel orientation.
Lubrecht teaches the transmitter is offset from the piercing tool at a parallel orientation (Lubrecht; Fig. 8; positioning/configuration of the offset and parallel locator sonde 805).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the transmitter configuration as taught by Bridges so that the transmitter is offset from the piercing tool at a parallel orientation as taught by Lubrecht for the purpose of providing space for components that may be required to be centrally-axially aligned with the piercing tool.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al US4646277 in view of Ayub et al. US20160326839.
Regarding claim 19, Bridges discloses the invention substantially the same as described described above, and The method of claim 8 further comprising: transmitting a measured angle (Bridges; Fig. 3; col. 4:53-55 angle “A”) of the substantially straight line from the second location to the first location via (Bridges; Fig. 1; the unlabeled line that communicatively connects the sensing assembly 46 with the controller 30).
Bridges does not disclose transmitting a measured angle of the substantially straight line from the second location to the first location via a multi-use radio service packet signal.
Ayub teaches transmitting a measured from the second location to the first location via a multi-use radio service packet signal (Ayub; [0042] “detection means can be connected by either or both of wired and wireless means to surface controls”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the communication means as taught by Bridges to include a multi-use radio service packet signal as taught by Ayub for the purpose of providing an additional/redundant means of communication in case the wired communication means is interrupted or has failed and to avoid a single-point failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coyne et al. US3529682 teaches, in Figures 1-7, a location detection and guidance system for a burrowing device using an antenna and a magnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/7/22